 


109 HR 1467 IH: To provide for the conveyance of certain Bureau of Land Management land in the State of Nevada to the Las Vegas Motor Speedway, and for other purposes.
U.S. House of Representatives
2005-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1467 
IN THE HOUSE OF REPRESENTATIVES 
 
April 5, 2005 
Mr. Gibbons (for himself, Mr. Porter, and Ms. Berkley) introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To provide for the conveyance of certain Bureau of Land Management land in the State of Nevada to the Las Vegas Motor Speedway, and for other purposes. 
 
 
1.Definitions 
In this Act: 
(1)Federal landThe term Federal land means the approximately 115 acres of Bureau of Land Management land identified on the map as Lands identified for Las Vegas Speedway Parking Lot Expansion. 
(2)MapThe term map means the map entitled Las Vegas Motor Speedway Improvement Act, dated February 4, 2005, and on file in the Office of the Director of the Bureau of Land Management. 
(3)SecretaryThe term Secretary means the Secretary of the Interior. 
2.Conveyance of federal land to nevada speedway 
(a)In generalIf, not later than 30 days after the date of completion of the appraisal required under subsection (b), Nevada Speedway, LLC, submits to the Secretary an offer to acquire the Federal land for the appraised value, notwithstanding the land use planning requirements of section 202 and 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712, 1713), the Secretary shall, not later than 30 days after the date of the offer, convey to Nevada Speedway, LLC, the Federal land, subject to valid existing rights. 
(b)Appraisal 
(1)In generalNot later than 90 days after the date of enactment of this Act, the Secretary shall complete an appraisal of the Federal land. 
(2)Applicable lawThe appraisal under paragraph (1) shall be conducted in accordance with— 
(A)the Uniform Appraisal Standards for Federal Land Acquisitions; and 
(B)the Uniform Standards of Professional Appraisal Practice. 
(3)CostsAll costs associated with the appraisal required under paragraph (1) shall be paid by Nevada Speedway, LLC. 
(c)Payment of considerationNot later than 30 days after the date on which the Federal land is conveyed under subsection (a), as a condition of the conveyance, Nevada Speedway, LLC, shall pay to the Secretary an amount equal to the appraised value of the Federal land, as determined under subsection (b). 
(d)Costs of conveyanceAs a condition of the conveyance, any costs of the conveyance under subsection (a) shall be paid by Nevada Speedway, LLC. 
(e)ReversionIf Nevada Speedway, LLC, or any subsequent owner of the Federal land conveyed under subsection (a), uses the Federal land for purposes other than a parking lot for the Nevada Speedway, all right, title, and interest in and to the land (and any improvements to the land) shall revert to the United States at the discretion of the Secretary. 
(f)Disposition of proceedsThe Secretary shall deposit the proceeds from the conveyance of Federal land under subsection (a) in accordance with section 4(e)(1) of the Southern Nevada Public Land Management Act of 1998 (112 Stat. 2345). 
3.Withdrawal of federal land 
(a)In generalExcept as provided in section 2(a) and subject to valid existing rights, the Federal land is withdrawn from— 
(1)all forms of entry, appropriation, and disposal under the public land laws; 
(2)location, entry, and patent under the mining laws; and 
(3)operation of the mineral leasing, mineral materials, and geothermal leasing laws. 
(b)Term of withdrawalThe withdrawal of the Federal land under subsection (a) shall be in effect for the period beginning on the date of enactment of this Act and ending on the earlier of— 
(1)the date that is 2 years after the date of enactment of this Act; or 
(2)the date of the completion of the conveyance of Federal land under section 2(a). 
 
